PER CURIAM.
| -| Granted. The state’s application challenges the court of appeal’s assertion of supervisory authority over the conduct of proceedings in the district court following this Court’s suspension of briefing and remand of defendant’s capital appeal “for the limited purpose of revesting jurisdiction in the district court to rule promptly on the merits of the motion for a new trial.” State v. Williams, 07-1082 (La.7/18/07), 959 So.2d 894.
However, we need not resolve the jurisdictional question under the particular circumstances of the present case. Even assuming, arguendo, that the court of appeal had supervisory jurisdiction over the conduct of the proceedings on remand, La. Const, art. V, § 10(A)(“[A court of appeal] has supervisory jurisdiction over cases which arise within its circuit.”), this Court has exclusive appellate jurisdiction in capital cases, La. Const, art. 5, § 5(D), and “general supervisory jurisdiction over all other courts.” La. Const, art. 5, § 5(A). In the aid of our appellate jurisdiction over this case, and in the exercise of our supervisory | ^authority over all other courts, we set aside the order of the court of appeal vacating the trial court’s denial of the new trial motion and directing the court to continue the proceedings for purposes of allowing an out-of-state defense expert to conduct independent tests of the murder weapon’s physical characteristics, including its trigger pull. The trial court has complied with the order of this Court to rule promptly on the motion, apparently taking the position that continued delays of the proceedings would serve no useful purpose because the defendant had not shown in the context of the evidence presented at trial any reasonable likelihood that expert analysis of the murder weapon may produce material evidence fit for a second jury’s consideration. State v. Prudholm, 446 So.2d 729, 736 (La.1984). The correctness of that ruling is a matter for this Court to address on the merits of the appeal. This Court will reissue briefing notices accordingly.